 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

JEFFRY ZICCARELLI,

 

 

 

 

Plaintiff,
ORDER
-against-
15-CV-9307 (JGK) (KNF)
NYU HOSPITALS CENTER a/k/a
NYU LANGONE MEDICAL CENTER, et al.

Defendants.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that a telephone conference shall be held in the above
captioned action on February 28, 2020, at 4:30 p.m. All counsel are directed to call (888) 557-
8511 and, thereafter, enter access code 4862532.

Dated: New York, New York SO ORDERED:
February 21, 2020

Hiren. Cote... ti Th.
[fen tend Ong pdt 3 }

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
